Citation Nr: 0210080	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-03 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for left carpal tunnel 
syndrome.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
August 1974.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the RO.  
The claim was remanded in June 2000 for additional 
development.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the claim has been received.  

2.  Carpal tunnel syndrome on the left was not manifested in 
service and is not related to the veteran's period of 
service.


CONCLUSION OF LAW

Carpal tunnel syndrome on the left was not incurred in 
service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

As a preliminary matter, the Board points out that there has 
been a significant change in the law during the pendency of 
this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, the VCAA eliminates the concept 
of a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to notify and assist.

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations were effective 
November 9, 2000.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.

The record shows that the claimant was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's Remand and the RO's August 2001 VCAA letter, 
informed the claimant of the information and evidence needed 
to substantiate her claim.  Thus, VA has met its duty of 
informing the claimant.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the evidence requested in the 
June 2000 Remand, and scheduled the veteran for the 
appropriate VA medical examinations.  The claimant has not 
referenced any unobtained or obtainable evidence that might 
aid her claim.  

In fact, in September 2001, she specifically replied that the 
RO had all of the available evidence.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
her claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Generally, service connection may be established for disease 
or injury incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran's service medical records show that she sustained 
a strain of the left brachioradialis in April 1972.  The 
examiner noted that the main weakness was with the flexion of 
the 4th and 5th digits.  The biceps reflex was physiologic.  
The veteran was not to lift over 2 pounds with her left hand 
for 14 days.  

Her discharge examination, dated July 1974, show that her 
upper extremities were completely evaluated as normal.  The 
report of medical history completed by the veteran in 
conjunction with that examination show that she did not have 
any swollen or painful joints.  The examiner noted only that 
the veteran was hospitalized in service for an unrelated 
gynecological disorder.  No complaints, findings, or 
diagnoses relating to her left arm or wrist are shown.  

The evidence subsequent to service shows that she has been 
diagnosed with left carpal tunnel syndrome.  Recent VA 
outpatient treatment records show that she underwent a left 
carpal tunnel release in December 2000.  

Review of the record includes the veteran's outpatient 
treatment notes which indicate that the veteran reported pain 
in the left wrist and forearm since her injury in 1972, and 
reports of VA neurological and orthopedic examinations dated 
March 2002.  

The Board notes that there appears to be a typo in the 
veteran's first name on her March 2002 neurology VA 
examination report, however, the Board also notes that in 
addition to other personal information being identical on 
both VA reports, the veteran C-file number is listed on each 
examination report in addition to her name.  The C-file 
number is a unique identifier to her, and as that number is 
correct, and the same on both examination reports, the Board 
finds that no further action on this question is necessary.  

Both VA examiners conclude that it is not at least as likely 
as not that any current residuals from the veteran's left 
carpal tunnel release, or any current left carpal tunnel 
condition, is due to an in-service injury in 1972.  

The neurological examiner stated that he reviewed the 
veteran's claims folder, and diagnosed her with mild left 
carpal tunnel syndrome, status post release.  He also opined 
that it seemed less likely than not that the [veteran's] 
current carpal tunnel syndrome was related to the injury of 
the forearm.   

The orthopedic examiner noted that the veteran suffered a 
strain of the left forearm during service that was treated 
conservatively for a week, following which the veteran served 
full duty for 2 years without restrictions.  The examiner 
noted that the veteran was employed as a nursing assistant 
subsequent to service for 13 1/2 years, and that she strained 
her wrist in 1975 and 1986.  The examiner noted that carpal 
tunnel syndrome was diagnosed in 1995.  The examiner also 
ordered x-ray examinations in conjunction with his review.  

The examiner found that although the veteran sustained a 
strain of the left wrist and forearm in 1972, the impairment 
did not last as the veteran was well healed prior to 
discharge.  He concluded that it was not at least as likely 
as not that her present condition was related to her service 
connected injury.  

Analysis

The veteran asserts that her current carpal tunnel syndrome 
on the left is due to her in-service strain to the left wrist 
and forearm.    

There is medical evidence which establishes that the veteran 
currently has carpal tunnel syndrome on the left.  Nerve 
conduction studies dated in 1997 reflect a diagnosis of 
carpal tunnel syndrome on the left.  Recent VA outpatient 
treatment records show that the veteran underwent a left 
carpal tunnel release in December 2000

Service medical records show that the veteran sustained a 
strain of the left brachioradialis in April 1972.  The 
veteran was restricted from lifting over 2 pounds with her 
left hand for 14 days.  However, discharge examination, dated 
July 1974, shows that the veteran's upper extremities were 
completely evaluated as normal.  The report of medical 
history completed by the veteran in conjunction with that 
examination show that she did not have any swollen or painful 
joints.  No complaints, findings, or diagnoses relating to 
her left arm or wrist are shown.

The veteran herself associates the current carpal tunnel 
syndrome on the left with her left wrist injury in service.  
The veteran has repeatedly stated that her current condition 
is due to her in-service strain to the left wrist and 
forearm.  The Board points out that the evidence shows that 
the veteran is employed as a nurse's assistant.  

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court of Appeals for Veterans 
Claims (Court) has declared that in adjudicating a claim, the 
Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  In doing so, the Board is free 
to favor one medical opinion over another, provided it offers 
an adequate basis for doing so.  Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Court has discussed the probative value to be placed on 
statements prepared by nurses, finding generally that a 
nurse's statement has probative value.  See Black v. Brown, 
10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996); see also Williams v. Brown, 4 Vet. App. 270, 
273 (1993) (nurse's statement may constitute competent 
medical evidence where the nurse has specialized knowledge 
regarding the area of medicine or participated in treatment).  

In particular, the Court has held that an opinion by a 
registered nurse on the etiology of a veteran's disorder is 
not probative evidence if there is no indication (1) that the 
nurse participated in the veteran's treatment, or (2) that 
the nurse has any special knowledge regarding the field of 
medicine pertaining to the veteran's disorder.  
Black,10 Vet. App. at 284.  

In the present case, the Board does not question the 
veteran's qualifications as a nurse's assistant.  However, 
the veteran has given no indication that she has special 
knowledge regarding neurology or orthopedics, nor is there 
any evidence to that effect in the record.  Based on the 
record, the veteran's duties as a nurse's assistant related 
to patient transport, and did not relate to neurology or 
orthopedics.  Thus, the Board finds the statement by the 
veteran as to the etiology of the carpal tunnel syndrome to 
have little evidentiary weight.  

The Board places greater evidentiary weight upon the 2002 
medical opinions by the VA examiners.  The VA examiners 
opined that the 1972 left wrist and forearm strain was acute 
and transitory in nature and did not result in the current 
diagnosis of the left carpal tunnel syndrome.  

The Board determines that the March 2002 VA examination 
reports are particularly probative in the issue at hand for 
three reasons.  One, the examiners specifically reviewed the 
veteran's claims folder in the instant case, and they were 
familiar with the veteran's medical history prior to 
examining her.  Two, special neurology and orthopedic 
examinations were conducted, and the examiners had the 
opportunity to order special studies in light of their review 
of the record.  Three, the examiners also were specifically 
addressing the issue at hand, that is, whether the evidence 
showed that it was at least as likely as not that the 
veteran's current disorder was related to her in-service 
injury.  

The Court has held that factors for consideration in 
assessing the medical competence to render an opinion as to 
medical causation include specific expertise in the relevant 
specialty and actual participation in the treatment.  See 
Black, supra.  In assessing such evidence, whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Board finds that each of these March 2002 
examination reports to have great evidentiary weight.   

The Board notes that several outpatient treatment and clinic 
notes repeat the veteran's contention that her current 
disorder is related to her in-service injury.  However, the 
Board finds, as a matter of fact, that these notations 
constitute nothing more that the veteran relaying her oral 
history prior to examination or review.  As these notations 
merely consist of unenhanced reports of a medical history 
transcribed by a medical professional, they also do not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

Moreover, review of the veteran's service medical records 
does not show that carpal tunnel syndrome, or other left 
wrist or forearm chronic disability, was manifested at any 
time.  It shows only an acute and transitory injury that 
resolved without residuals.  A careful review of the record 
subsequent to service also does not show that the veteran 
manifests any other current left wrist or forearm disability 
that is due to her active service.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the Board finds that the preponderance 
of the evidence shows that the carpal tunnel syndrome on the 
left was not incurred in service and is not related to the 
veteran's period of service.

After consideration of all the evidence, the Board finds that 
the veteran's carpal tunnel syndrome on the left was not 
incurred in service and is not associated with the veteran's 
period of service.  The preponderance of the evidence is 
against the claim for service connection for carpal tunnel 
syndrome on the left and the claim is denied.  Since the 
preponderance of the evidence is against the claim for 
service connection for carpal tunnel syndrome on the left, 
the benefit of the doubt doctrine is not for application with 
regard to this claim.  VCAA; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for claimed left carpal 
tunnel syndrome is denied.



		
	C. L. Krasinski
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

